2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (US Publication 2017/0127276 A1) in view of Chan et al (US Publication 2014/0289284 A1).
Regarding to claims 1 and 11, Koo discloses a communication system (fig. 3) including a first electronic device 570, a second electronic device 550 and an information processing terminal 560, and is configured to perform wireless communication using a wireless network (fig. 2 page 3 paragraph 0038), a connection setup 446 of the first electronic device to an access point 400 of the wireless network using connection information being completed 444 (fig. 4 page 5 paragraph 0070), wherein the information processing terminal is configured to transmit 300 a transmission request to the first electronic device (page 2 paragraph 0032), the transmission request requesting the first electronic device to transmit the connection information (authentication code) the first electronic device possesses (page 2 paragraph 0034), wherein the first electronic device is configured to perform: obtaining 304 authentication information (login information) in response to receipt of the transmission request (page 2 paragraph 0033); determining whether to permit transmission of the connection information based on the authentication information as obtained (page 2 paragraph 0034; verify login information); and when it is determined, in the determining, to permit 306 transmission of the connection information, transmitting the connection information the first electronic device possesses to the information processing terminal (page 2 paragraph 0034); and, wherein, when receiving the connection information from the first electronic device in response to the transmission request, the information processing terminal transmits 316 the received connection information to the second electronic device (page 4 paragraph 0052), wherein, when receiving the connection information from the information processing terminal, the second electronic device completes 326 the connection setup (service from providing sever 580) using the connection information received from the information processing terminal (page 5 paragraph 0063).
Koo fails to teach for when it is determined, in the determining, not to permit transmission of the connection information, not transmitting the connection information to the information processing terminal.
However, Chan discloses a communication system 300 (fig. 3) for when it is determined 810, in the determining, not to permit transmission of the connection information, not transmitting the connection information to the information processing terminal 140 (fig. 8 page 6 paragraph 0056; noted when it is determined there is no authentication information, access information is not transmitted).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of claimed invention, to arrange for determining not to permit transmission of connection information as taught by Chan into Koo’s system to prevent unauthorized user access to network.
Regarding to claim 10, Koo discloses an electronic device 570 (fig. 3) comprising a communication interface (implicitly shown for communication with mobile terminal 560); and a computer (implicitly shown for performing steps 300-312), wherein, when the computer is in a state where a setup 446 to connect to an access point 400 of a wireless network using connection information has been completed 444 (fig. 4 page 5 paragraph 0070) and receives 300, from an information processing terminal, a transmission request requesting to transmit the connection information (authentication code) via the communication interface (page 2 paragraph 0032), the computer is configured to perform: an obtaining process 304 of obtaining authentication information (login information) in response to receipt of the transmission request (page 2 paragraph 0033); a transmission determining process of determining whether to permit transmission of the connection information based on the authentication information obtained in the obtaining process (page 2 paragraph 0034; verify login information); and a transmission process 306 of transmitting the connection information the electronic device possesses to the information processing terminal via the communication interface when it is determined in the transmission determining process to permit transmission of the connection information (page 2 paragraph 0034), wherein, when the information processing terminal receives the connection information from the electronic device based on the transmission request, the information processing terminal transmits the received connection information to other electronic device 550 (page 4 paragraph 0052), when receiving the connection information the other electronic device possesses from the information processing terminal via the communication interface, the computer is further configured to perform: a setup process 318 of completing the setup using the connection information (page 4 paragraph 0053; authenticate for token); and a setup result transmitting process 320 of transmitting a result (token) of the setup in the setup process to the information processing terminal via the communication interface (page 3 paragraph 0035; noted the token can be transmitted to the other electronic device 550 or the processing terminal 560).
Koo fails to teach for when it is determined, in the determining, not to permit transmission of the connection information, not transmitting the connection information to the information processing terminal.
However, Chan discloses a communication system 300 (fig. 3) for when it is determined 810, in the determining, not to permit transmission of the connection information, not transmitting the connection information to the information processing terminal 140 (fig. 8 page 6 paragraph 0056; noted when it is determined there is no authentication information, access information is not transmitted).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of claimed invention, to arrange for determining not to permit transmission of connection information as taught by Chan into Koo’s system to prevent unauthorized user access to network.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467